Douglas, J.,
dissenting. I respectfully dissent. The within order (entry re trade secrets) of the majority assumes the answer to the ultimate question before the court. That question is whether documents required by the Ohio Department of Insurance to be submitted to the department for its use in connection with an examination conducted pursuant to R.C. 3901.07 are public records notwithstanding the confidential-work-papers provision of R.C. 3901.48(B). This threshold question must and should be answered before the trade-secret-protection matter (R.C. 1333.61) even becomes an issue.
By issuing today’s order, the majority has, in effect, answered the ultimate question without explanation. Given the importance of the confidentiality issue, as evidenced by the briefs of the amici Ohio Manufacturers’ Association, the Ohio Chamber of Commerce, the Ohio Insurance Institute, the Association of Ohio Life Insurance Companies and the National Association of Insurance Commissioners, all filed on behalf of respondents Ohio Department of Insurance and its Superintendent/Director Harold T. Duryee, it would seem that the majority, by bypassing the real issue, has the cart before the horse. In doing so, I submit, the respondents are confronted with the dilemma of either violating R.C. 3901.48 and complying with this court’s order, or complying with the statute and, in a piecemeal fashion, providing the material that might or could be covered by the court’s order.
Given the content, scope, and effect of the within order, I am left to wonder: Where are those voices which were so loudly heard on alleged liberal judicial activism regarding the school-funding case? They seem to be strangely quiet.
I respectfully dissent.